Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.

    JUAN U. MISA MARTINEZ and all
    others similarly situated under 29 U.S.C
    216(b),

               Plaintiff,

    vs.

    PARADISE AWNINGS
    CORPORATION, a Florida
    Corporation, and MANUEL ALCIBAR,
    individually,

           Defendants.
  ___________________________________/

                                           COMPLAINT

          COMES NOW Plaintiff, JUAN U. MISA MARTINEZ, by and through his undersigned

  attorneys, and hereby sue Defendants, PARADISE AWNINGS CORPORATION, a Florida

  Corporation, and MANUEL ALCIBAR, individually, and as grounds alleges:

                                 JURISDICTIONAL ALLEGATIONS

          1.      This is an action to recover monetary damages, liquidated damages, interests, costs

  and attorney’s fees for willful violations of overtime wages and retaliation under the laws of the

  United States, the Fair Labor Standards Act, 29 U.S.C. §§201-219) (“the FLSA”).

          2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

  Honorable Court.

          3.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 because this

  action involves the Fair Labor Standards Act, 29 U.S.C. §§201, et seq., a federal statute.

          4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(c) and (d).
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 2 of 9




         5.     Defendant PARADISE AWNINGS CORPORATION is a Florida Corporation

  which regularly conducted business within the Southern District of Florida.

         6.     PARADISE is and, at all times pertinent to this Complaint an enterprise engaged

  in commerce, as it had two or more employees on a regular and consistent basis handle goods

  and/or materials that had moved in interstate commerce. Specifically, Plaintiff and one other

  employee of PARADISE would routinely handle machinery and other equipment, tools, and

  materials on a regular and consistent basis. These machinery and other equipment, tools, and

  materials handled or used by Plaintiff, as well as other employees of PARADISE had travelled in

  interstate commerce. Furthermore, PARADISE, by and through their employees, obtains and

  solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

  transmissions going over state lines to do its business and transmits funds outside the State of

  Florida.

         7.     Upon information and belief, the annual gross revenue of PARADISE was at all

  times material hereto in excess of $500,000.00 per annum gross for the year 2020.

         8.     By reason of the foregoing, PARADISE is and was, during all times hereafter

  mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

  defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s) and/or Plaintiff is within

  interstate commerce.

         9.     The individual Defendant, ALCIBAR, is an “employer,” as defined in 29 U.S.C. §

  203(d), as he had operational control over the Defendant corporation and is directly involved in

  decisions affecting employee compensation and hours worked by employees such as Plaintiff.

  Defendant ALCIBAR controlled the purse strings for the corporate Defendant. Defendant




                                                2 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 3 of 9




  ALCIBAR hired and fired employees, determined the rate of compensation and was responsible

  for ensuring that employees were paid the wages required by the FLSA.

         10.     Plaintiff is employed by the Defendants as a non-exempt construction worker.

         11.     Plaintiff was employed from on or about April 4, 2020 through on or about

  September 23, 2020, except during a period of approximately one-month during this period when

  operations were closed.

         12.     Plaintiff was paid a rate of $44.30 per hour during his employment, except during

  the last two (2) weeks when he was paid no wages.

         13.     Plaintiff worked an average approximation of 47.5 hours per week.

         14.     Defendants underpaid Plaintiff his wages by modifying his time records to reflect

  that he worked fewer hours than he actually worked. Consequently, Defendants underpaid Plaintiff

  by paying him based on those underreported time records.

                                  COUNT I: OVERTIME WAGES

         15.     Plaintiff re-alleges and re-avers paragraphs 1 through 14 as fully set forth herein.

         16.     Plaintiff was paid some, but not all, of his overtime wages at a rate of time-and-

  one-half the regular rate when Plaintiff worked more than 40 hours per week. Plaintiff seeks

  overtime wages on occasions where Defendants failed to pay overtime wages where Defendants

  modified time entries.

         17.     The FLSA requires that employees be paid overtime hours worked in excess of

  forty (40) hours weekly at a rate of time-and-one-half the regular rate. At all times material hereto,

  Defendants failed to comply with Title 29 U.S.C. § 201-219 and 29 C.F.R. §516.2 and §516.4 et

  seq. in that Plaintiff performed services and worked in excess of the maximum hours provided by




                                                  3 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 4 of 9




  the FLSA but no provision was made by the Defendants to properly pay him at the rate of time

  and one-half for all hours worked in excess of forty (40) per workweek as provided in the FLSA.

         18.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

  concerning the payment of overtime wages as required by the Fair Labor Standards Act.

  Defendants were aware of Plaintiff’s work schedule and further aware that Plaintiff was working

  more than 40 hours per week. Defendants were aware of Plaintiff’s pay records and the rate that

  he was being paid for his hours. Despite Defendants’ having knowledge of Plaintiff’s hours and

  their failure to pay overtime wages, Defendants did not change its pay practices and continued to

  fail to pay Plaintiff, and those similarly situated, the overtime wages that were due. Further,

  Defendants would deduct hours from Plaintiff’s time clock and pay him for fewer hours than he

  had worked. Defendants deducted these hours knowing that Plaintiff had worked them and also

  while knowing that these hours should have been paid at a rate of time-and-one-half the regular

  rate. Further, Defendants have previously been sued under the FLSA and Defendants cannot deny

  they were of their obligations to pay overtime wages and maintain accurate time records. Thus,

  Defendants continue to willfully violate the FLSA.

         19.     The similarly-situated individuals are other individuals whom worked in

  construction like the Plaintiff, and whom were also not paid overtime wages.

         20.     Plaintiff has retained the law offices of the undersigned attorneys to represent him

  in this action and is entitled to award of reasonable attorney’s fees.

         WHEREFORE, Plaintiff requests compensatory and liquidated damages, and reasonable

  attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

  Standards Act as cited above, to be proven at the time of trial for overtime owing from Plaintiff’s

  entire employment period with Defendants, or as much as allowed by the Fair Labor Standards



                                                  4 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 5 of 9




  Act, whichever is greater, along with court costs. In the event that Plaintiff does not recover

  liquidated damages, then Plaintiff will seek an award of prejudgment interest for the unpaid

  overtime, and any and all other relief which this Court deems reasonable under the circumstances.

                                 COUNT II: MINIMUM WAGES

         21.     Plaintiff re-alleges and re-avers paragraphs 1 through 14 as fully set forth herein.

         22.     Plaintiff was not paid any wages during the last two (2) weeks of Plaintiff’s

  employment.

         23.     Plaintiffs worked approximately 47.5 hours per week.

         24.     Plaintiffs demanded that he be paid for the last two (2) weeks of pay on multiple

  occasions. Defendants failed to pay Plaintiff’s wages despite such demands.

         25.     The FLSA requires that employees be paid a wage not less than $7.25 per hour for

  each worked. The FLSA under 29 U.S.C. §218(a) incorporates the Florida Minimum Wage rate as

  being higher the federal rate, and requires employees be paid a rate of $8.46 per hour in the State

  of Florida. Defendants failed to pay any wages to Plaintiff and thus violated minimum wage laws.

         26.     Defendants knew and/or showed reckless disregard of the provisions of the FLSA

  concerning the payment of minimum wages as required by the Fair Labor Standards Act.

  Defendants were aware of Plaintiff’s work schedule and further aware that Plaintiff was being paid

  less than federal minimum wage (as he was being paid nothing). Despite Defendants’ having

  knowledge of Plaintiff’s hours and their failure to pay minimum wages, Defendants did not change

  its pay practices and continued to fail to pay the Plaintiff. Defendants also failed to pay other

  employees their last paychecks. Further, Defendants have previously been sued under the FLSA

  and Defendants cannot deny they were of their obligations to pay overtime wages and maintain

  accurate time records. Thus, Defendants continue to willfully violate the FLSA.



                                                 5 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 6 of 9




           27.     Plaintiffs have retained the law offices of the undersigned attorneys to represent

  them in this action and is obligated to pay a reasonable attorney’s fees.

           WHEREFORE, Plaintiff request compensatory and liquidated damages, and reasonable

  attorney’s fees and costs from Defendants, jointly and severally, pursuant to the Fair Labor

  Standards Act as cited above, to be proven at the time of trial for minimum wages owing from

  Plaintiff’s entire employment period with Defendants, or as much as allowed by the Fair Labor

  Standards Act, whichever is greater, along with court costs. In the event that Plaintiff does not

  recover liquidated damages, then Plaintiff will seek an award of prejudgment interest for the

  unpaid minimum wages, and any and all other relief which this Court deems reasonable under the

  circumstances.

                                  COUNT III: UNPAID WAGES
                       (as to PARADISE AWNINGS CORPORATION only)1

           28.     Plaintiffs re-allege and re-aver paragraphs 1 through 14 as fully set forth herein.

           29.     This Court has supplemental jurisdiction under 28 U.S.C. §1367 over the unpaid

  wage claim as the claim is so related to the FLSA claims that they form a single case or

  controversy. All counts raised relate to the hours that Plaintiff worked, and the failure to pay the

  wages required by law. In particular, Count III (unpaid wages) is raised in the alternative to Count

  II (minimum wage). Counts II and III are identical in all respects (i.e. the same hours claimed, the

  same work claimed) except that Plaintiff seeks the higher contracted rate, as opposed to the

  Federal/Florida minimum wage rate.

           30.     Plaintiff was employed by the Defendant PARADISE as a construction worker.

           31.     The parties agreed that Plaintiff would be paid $44.30 per hour.

           32.     Plaintiffs worked approximately 47.5 hours per week.


  1
      Count III (unpaid wages) is raised in the alternative to Count II (minimum wages).

                                                   6 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 7 of 9




         33.     Plaintiff was not paid any wages during the last two weeks of work.

         34.     Plaintiffs demanded that he be paid for the last two (2) weeks of pay on multiple

  occasions. Defendants failed to pay Plaintiff’s wages despite such demands.

         35.     Plaintiff dutifully performed the work that was tasked and Defendant PARADISE

  accepted the benefits of his work.

         36.     Defendant PARADISE breached the employment agreement by failing to pay

  Plaintiff for the last two (2) weeks of Plaintiff’s employment.

         37.     Plaintiff has retained the law offices of the undersigned attorneys to represent them

  in this action and is entitled to award of reasonable attorney’s fees.

         WHEREFORE, Plaintiff request compensatory damages for each hour that Plaintiff

  worked and were not paid any wages from Defendant PARADISE, recovery of reasonable

  attorney’s fees and costs to be determined by the court pursuant to Fla. Stat. §448.08, and any and

  all other relief which this Court deems reasonable under the circumstances.

                                    COUNT IV: RETALIATION

         38.     Plaintiff re-alleges and re-avers paragraphs 1 through 14 as fully set forth herein.

         39.     On several occasions throughout his employment, Plaintiff complained about his

  overtime wages not being paid correctly due to manipulation of his time records. Plaintiff

  complained on several occasions to ALCIBAR.

         40.     The last and final complaint occurred on or about September 23, 2020 when

  Plaintiff complained to Defendants, through supervisory personnel Oscar, that Defendants were

  underpaying his overtime wages.

         41.     As a result of Plaintiff’s complaints with regards to unpaid overtime wages,

  Plaintiff was unlawfully terminated from his employment on September 23, 2020.



                                                  7 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 8 of 9




         42.     Plaintiff’s complaint is the causal connection for Defendants terminating the

  Plaintiff. Accordingly, Plaintiff would not have been discharged but for Plaintiff’s complaint.

         43.     The Defendants violated 29 U.S.C. § 215(a)(3) of the FLSA and showed reckless

  disregard of the provisions of the FLSA concerning their retaliation against Plaintiff for

  complaining about not being paid all of his hours.

         44.     By reason of the foregoing acts of the Employer, Plaintiff has suffered damages,

  including, lost income, benefits and employer contributions. Plaintiff is entitled to recover

  liquidated damages (double damages) pursuant to the Statute.

         45.     Plaintiff is entitled to recover costs and reasonable attorney’s fees pursuant to the

  FLSA, 29 U.S.C. 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants for their violation of 29

  U.S.C. § 215(a)(3), including all damages allowed by the FLSA for retaliatory acts by employers,

  liquidated damages, front wages and back wages, emotional distress damages, reasonable

  attorney’s fees and costs of suit, and for all proper relief including pre-judgment interest.



                                           JURY DEMAND

         Plaintiff demands a trial by jury of all issues triable as of right by jury.

                                                           Dated: January 15, 2021

                                                           Law Office of Daniel T. Feld, P.A.
                                                           Co-Counsel for Plaintiff
                                                           2847 Hollywood Blvd.
                                                           Hollywood, Florida 33020
                                                           Tel: (954) 361-8383
                                                           Email: DanielFeld.Esq@gmail.com

                                                           /s Daniel T. Feld
                                                           Daniel T. Feld, Esq.
                                                           Florida Bar No. 37013


                                                  8 of 9
Case 1:21-cv-20181-XXXX Document 1 Entered on FLSD Docket 01/15/2021 Page 9 of 9




                                               Mamane Law LLC
                                               Co-counsel for Plaintiff
                                               10800 Biscayne Blvd., Suite 650
                                               Miami, Florida 33161
                                               Telephone (305) 773 - 6661
                                               E-mail: mamane@gmail.com

                                               s/ Isaac Mamane
                                               Isaac Mamane, Esq.
                                               Florida Bar No. 44561




                                      9 of 9
